Gants, J.
(concurring, with whom Spina, J., joins). I agree with the court that the “important purpose” of the probable cause hearing described in G. L. c. 276, § 38 (§ 38), is “to prevent the defendant from being held for trial on a groundless or unmeritorious charge” by providing a judicial determination of probable cause.* 1 Ante at 103, citing Corey v. Commonwealth, 364 Mass. 137, 141 (1973), and Myers v. Commonwealth, 363 Mass. 843, 847 (1973) (Myers). I also agree with the court that, under our existing jurisprudence, this so-called probable cause hearing requires the Commonwealth to prove more than probable cause to arrest. Myers, supra at 850 (probable cause to bind over case to Superior Court means judge “should view the case as if it were a trial and he were required to rule on whether there is enough credible evidence to send the case to the jury”). Because a prosecutor must meet this “directed verdict” standard, id., and because he must do so by presenting evidence that would be admissible at trial rather than reliable hearsay, id. at 849 n.6; see Paquette v. Commonwealth, 440 Mass. 121, 132 (2003), cert, denied, 540 U.S. 1150 (2004), I agree with the *106court that the obligation in § 38 to conduct a probable cause hearing “ ‘as soon as may be’ must be interpreted in a manner that affords the Commonwealth enough time reasonably to marshal and present the quantity and quality of evidence that is necessary to meet the probable cause hearing’s heightened probable cause standard.” Ante at 101-102. And I recognize that, as a result of this interpretation, for all practical purposes, where the Commonwealth intends to indict a defendant, the defendant will be denied a probable cause hearing provided the prosecution proceeds with all deliberate speed to obtain an indictment.
I write separately to note that the only reason why it is reasonable to give a prosecutor so much leeway to delay a probable cause hearing is because we have declared that probable cause at a probable cause hearing does not mean probable cause to believe that the defendant has committed a crime but instead means proof established by admissible evidence that is legally sufficient to establish guilt beyond a reasonable doubt.2 If “probable cause” at a probable cause hearing meant what it means at a grand jury proceeding, i.e., whether there is “sufficient evidence to find probable cause for arrest,” Commonwealth v. LaVelle, *107414 Mass. 146, 149-150 (1993), quoting Commonwealth v. McGahee, 393 Mass. 743, 746-747 (1985), and if such a finding of probable cause could rest on reliable hearsay as it may at a grand jury proceeding, Commonwealth v. St. Pierre, 377 Mass. 650, 654-655 (1979), and cases cited, it would be practicable for a prosecutor to proceed with a probable cause hearing no later than thirty days after a defendant’s initial appearance in cases where no indictment has yet been returned.
Under Federal law, a defendant charged with a felony or misdemeanor is entitled to a preliminary hearing3 no later than twenty-one days after the initial appearance unless a grand jury indictment is returned before that date or the defendant agrees to the filing of a criminal information. Fed. R. Grim. R 5.1(c) (2009).4 At a Federal preliminary hearing, the prosecutor need only meet the more typical “probable cause” standard of providing “evidence sufficient to cause a person of ordinary prudence and caution to conscientiously entertain a reasonable belief of the accused’s guilt,” Coleman v. Burnett, 477 F.2d 1187, 12011202 (D.C. Cir. 1973), and this determination “may be based upon hearsay evidence in whole or in part.” Fed. R. Crim. R 5.1(e) advisory committee’s note (2002 amendment); Fed. R. Crim. P. 5.1(a) advisory committee’s note (1972). Consequently, under Federal law the preliminary hearing truly fulfils its “primary function ... to screen out at this early but critical stage of the criminal process those cases that should not go to trial, thereby sparing individuals from being held for trial, and from being unjustifiably prosecuted.” Myers, supra at 847. See Lataille v. District Court of E. Hampden, 366 Mass. 525, 530 (1974), quoting Coleman v. Alabama, 399 U.S. 1, 9 (1969) (holding “primary function of the preliminary hearing” is “screening out of ‘an erroneous or improper prosecution’ ”); *108Coleman v. Burnett, supra at 1199 n.64, quoting S. Rep. No. 371, 90th Cong., 1st Sess. 34-35 (1967) (noting “fundamental purpose” of Federal prehminary hearing “is to prevent unjustified restraints of liberty”).
Under our current interpretation of Massachusetts law, the probable cause hearing does not fulfil its intended function, because it almost never actually happens. As demonstrated by the attestations in eleven affidavits filed by criminal defense attorneys in this case, a probable cause hearing in a criminal case is virtually never conducted in the courts of Massachusetts; the only preliminary screening of a defendant’s case is conducted by a grand jury, sometimes months after the initial appearance. For all practical purposes, in Massachusetts the probable cause hearing is a relic of the past, a theoretical entitlement that in practice is only rarely obtained.
The irony is that the reason why probable cause hearings have become as rare as Boston Red Sox championships is because, for the ostensibly benevolent purpose of protecting defendants from trial where the Commonwealth’s case against them is too weak to obtain a conviction, we have made the prosecutor’s burden of proof so high at such hearings, and have obligated the prosecutor to meet this burden with admissible evidence rather than reliable hearsay. See Myers, supra at 847, 850. In practice, our benevolence toward defendants has backfired: there is now virtually no judicial screening of criminal cases after arrest and a defendant may be held for months in custody before either a grand jury or a judge (almost invariably a grand jury) makes a determination of probable cause. Rather than helping defendants escape “groundless or unsupported charges” or “sparing individuals from being held for trial,” id. at 847, the heightened standard we announced in Myers has had the unintended result of criminal defendants being held for extended periods without judicial screening to allow the Commonwealth sufficient time to meet the more demanding “directed verdict” standard or, more likely, to obtain a grand jury indictment. Where, as here, a defendant is charged with a capital crime, the Commonwealth is likely to have even more abundant “good cause” for requesting a continuance of the probable cause hearing, ante at 103-104, because the Commonwealth will need *109adequate time to conduct forensic testing and to subpoena key civilian witnesses before the grand jury to “lock in” their testimony before they testify at trial. In short, by setting the directed verdict standard announced in Myers as the standard for probable cause at a hearing under G. L. c. 276, §§ 38-42, we have set so rigorous a judicial screen that we now effectively have no judicial screening at all, and some criminal defendants will be unjustly held for an extended period of time even though the evidence against them could not survive an independent review of probable cause even under the Federal standard.
Like the Federal courts, a “substantial majority of jurisdictions reject[s] both the prima facie [directed verdict] standard and the mini-trial type of preliminary hearing,” which allows consideration only of evidence that would be admissible at trial. 4 W.R. LaFave, J.H. Israel, N.J. King, & O.S. Kerr, Criminal Procedure § 14.3(a), at 326 (3d ed. 2007).5 Apart from Massachusetts, the only State cited as requiring the prosecution to *110meet a directed verdict standard at a probable cause hearing is Pennsylvania. Id. at § 14.3(a), at 324 n.31, citing Commonwealth v. Otis, 364 Pa. Super. 464 (1987). See Commonwealth v. Huggins, 575 Pa. 395, 402 (2003), cert, denied, 541 U.S. 1012 (2004), citing Commonwealth v. Marti, 119 A.2d 1177, 1180 (Pa. Super. Ct. 2001) (“evidence need only be such that, if presented at trial and accepted as true, the judge would be warranted in permitting the case to go to the jury”). But see Commonwealth v. Wojdak, 502 Pa. 359, 389-390 (1983) (Hutchinson, J., concurring and dissenting) (noting he was “troubled” by majority’s holding “that the Commonwealth at the preliminary hearing must present evidence which if accepted as true would warrant a judge in allowing the case to go to the jury,” and opining that “it is unreasonable to require the Commonwealth to present a case sufficient to survive a demurrer at trial at a preliminary hearing” when such hearings must be held soon after arraignment).
The State of New York once imposed a heightened “prima facie case” standard at probable cause hearings,* ****6 but in 1970, the New York Legislature enacted the New York Criminal Procedure Law, which required only “reasonable cause to believe that the defendant committed a felony.” N.Y. Crim. Proc. Law § 180.60 (McKinney 1975). Staff comments on the proposed New York criminal procedure law in 1967 addressed some of the reasons for this change:
“Comparing New York’s [former ‘prima facie case’] standard with those of many other jurisdictions, it will be *111found that New York require[d] much more in the way of proof to hold a person for a grand jury than do the laws of many other states and the federal law. This does not, in practice, really benefit a defendant, but rather leads to confusion and comer-cutting. Very often there may be sufficient evidence for the issuance of a warrant of arrest or for an arrest without a warrant, but not enough evidence for a prima facie case. This may cause an arrested person to be held for a considerable time while the case is being investigated so that a complaint which spells out a prima facie case can be prepared. . . . Meanwhile, the defendant’s main interest is in obtaining his release from custody. . . . One objective of the procedure proposed here is to promote promptness of the hearing as a matter of practice as well as requiring such promptness as a matter of law. ... In effect, if the evidence was sufficient for the issuance of a warrant of arrest or for an arrest without a warrant — all other things being equal — it should be sufficient to hold a person for the action of the grand jury.”
Staff Comment, Proposed New York Criminal Procedure Law § 90.60, at 137-138 (1967), now codified at N.Y. Crim. Proc. Law § 180.60 (McKinney 1975). See 1969 N.Y. Sess. Laws 2345, 2348 (McKinney), Commission on Revision of the Penal Law and Criminal Code, Memorandum in Support and Explanation of Proposed Criminal Procedure Law (S. Int. 4624, A. Int. 6579) (“[t]o predicate reasonable cause as sufficient for the first screening process is hardly shocking, especially since most jurisdictions never require any more than that at any stage prior to trial”).
It is important to note that, if we were to revisit our decision in Myers and join the Federal courts and the substantial majority of State jurisdictions in setting a traditional probable cause standard at these hearings and allowing probable cause to be based on reliable hearsay, the probable cause hearing would still differ meaningfully from a clerk-magistrate’s issuance of an arrest warrant or complaint. While the probable cause standard would be the same, the judicial screening of probable cause would be performed by a judge, not a clerk-magistrate, and would be adversarial in nature, with the defendant having the opportunity to cross-examine prosecution witnesses and call his *112own witnesses. See G. L. c. 276, § 38; 4 W.R. LaFave, J.H. Israel, N.J. King, & O.S. Kerr, Criminal Procedure, supra at § 14.3(a), at 321.
Because no party in this case asked us to revisit our decision in Myers, and because the issue was not briefed by the parties or any amicus, I do not suggest that we should do so here. However, I suggest that the standard of proof and the requirement of admissible evidence we established in Myers need to be revisited in an appropriate case, because our present interpretation of the law governing probable cause hearings is resulting in criminal defendants being denied the opportunity to have a timely judicial determination whether there is probable cause to believe them guilty of a crime. Until we revisit Myers, for all practical purposes the only determination of probable cause after arrest will be made by a grand jury at a time determined by the prosecutor that, depending on the nature of the case, may be many months after the defendant’s initial appearance.7

As addressed ante at note 2, the type of hearing in question has been called by several different names in our cases. For ease of reference, I follow the court’s choice in terminology and refer to these hearings as “probable cause hearings.” However, it should be noted that the type of hearing being addressed is distinct from a “determination of probable cause for detention” as described in Mass. R. Crim. P. 3.1, 442 Mass. 1503 (2004), and Jenkins v. Chief Justice of the Dist. Court Dep’t, 416 Mass. 221 (1993).


It is difficult to decipher precisely what is the standard of proof to bind a defendant over for trial at a probable cause hearing. We declared in Myers v. Commonwealth, 363 Mass. 843, 850 (1973) (Myers), that a judge conducting a bind-over hearing “should view the case as if it were a trial and he were required to rule on whether there is enough credible evidence to send the case to the jury.” And we directed that a judge “should dismiss the complaint when, on the evidence presented, a trial court would be bound to acquit as a matter of law.” Id. Under a directed verdict standard in a criminal case, a judge may send a case to a jury only where the evidence, viewed in the light most favorable to the prosecution, is sufficient to permit a rational fact finder to find proof beyond a reasonable doubt. See Commonwealth v. Latimore, 378 Mass. 671, 676-677 (1979). The Myers standard, however, seems to require a judge to consider only “credible” evidence, Myers, supra at 848, 850, which may be a more demanding standard than that applied in considering a defendant’s motion for a required finding of not guilty, where a judge makes no evaluation of credibility. But in Myers, we went on to declare that the “minimum quantum of evidence required by this bind-over standard is more than that for probable cause for arrest but less than would ‘prove the defendant’s guilt beyond a reasonable doubt.’ ” Id. at 850, quoting People v. Bieber, 100 N.Y.S.2d 821, 823 (N.Y.C. Magis. Ct. 1950). Because a directed verdict standard is defined as evidence legally sufficient to establish proof beyond a reasonable doubt, Commonwealth v. Latimore, supra at 676-677, it is not clear how a lower quantum of evidence than that would suffice to meet a “directed verdict” standard. Myers, supra at 850.


The Federal equivalent to the Massachusetts probable cause hearing under G. L. c. 276, § 38, is called a “preliminary hearing," and a defendant at such a hearing is bound over for “further proceedings” if the magistrate judge “finds probable cause to believe an offense has been committed and the defendant committed it.” Fed. R. Crim. P. 5.1(a), (c) (2009).


A Federal defendant who is in custody is entitled to a preliminary hearing within fourteen days of initial appearance unless the defendant is indicted or agrees to the filing of a criminal information before that date. Fed. R. Crim P. 5.1(a), (c) (2009).


See, e.g., People v. Nagle, 25 Cal. 2d 216, 222 (1944) (“[i]t must be remembered that the evidence before a committing magistrate at a preliminary examination need not be such as would require a conviction. . . . ‘Reasonable or probable cause’ means such a state of facts as would lead a man of ordinary caution or prudence to believe, and conscientiously entertain a strong suspicion of the guilt of the accused”); People v. District Court, 926 P.2d 567, 570 (Colo. 1996), citing People v. District Court, 803 P.2d 193, 196 (Colo. 1990) (“standard for finding probable cause requires only that the prosecution present evidence sufficient to induce a person of ordinary prudence and caution to entertain a reasonable belief that the defendant committed the crime charged”); Hunter v. District Court, 190 Colo. 48, 51 (1975) (holding Colorado’s bind-over hearing is “not a mini-trial” and that it does not focus on “consideration of the probability of conviction at the ensuing trial”); State v. Bockert, 257 Kan. 488, 492 (1995), citing State v. Puckett, 240 Kan. 393 (1986) (it is not “function of the magistrate to conclude there should be no prosecution because the possibility of a conviction may be remote or virtually nonexistent”); People v. Tower, 215 Mich. App. 318, 320 (1996), citing People v. Woods, 200 Mich. App. 283, 288 (1993) (“[p]robable cause that the defendant has committed the crime charged is established by a reasonable ground of suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious person in the belief that the accused is guilty of the offense charged”); Sheriff, Washoe County v. Middleton, 112 Nev. 956, 961 (1996), quoting Sheriff, Washoe County v. Hodes, 96 Nev. 184, 186 (1980) (“at the preliminary hearing stage, probable cause to bind a defendant over for trial ‘may be based on “slight,” even “marginal” evidence because it does not involve a determination of guilt or innocence of an accused’ ”); People v. Torres, 99 Misc. 2d 767,769 (N.Y. City Crim. Ct. 1978) (“preliminary hearing is basically a first screening of the charges, its function is not to try *110the defendants and it does not require the same degree of proof or quality of evidence as is necessary to support an indictment or conviction at trial”); State v. Clark, 20 P.3d 300, 305-306 (Utah 2001), quoting State v. Anderson, 612 P.2d 778, 783-784 (Utah 1980) (“we see no principled basis for attempting to maintain a distinction between the arrest warrant probable cause standard and the preliminary hearing probable cause standard. . . . This ‘reasonable belief’ standard has the advantage of being more easily understood while still allowing magistrates to fulfill the primary purpose of the preliminary hearing, ‘ferreting out. . . groundless and improvident prosecutions’ ”).


See 1969 N.Y. Sess. Laws 2345, 2347 (McKinney), Commission on Revision of the Penal Law and Criminal Code, Memorandum in Support and Explanation of Proposed Criminal Procedure Law (S. Int. 4624, A. Int. 6579) (noting under old Criminal Code, standard to be applied at these hearings was “very cloudy, but most judges requirefd] a legally sufficient or prima facie case”).


Chief Justice Ireland’s concurrence complains that I have “stakefd] out” a position on a significant legal issue without the issue having been raised, briefed, or argued, and that I should not discuss the issue until it is squarely raised in a case before us. See post at 113 (Ireland, C.J., concurring). In general, I agree that we should await full briefing until we decide an issue, which is why, rather than suggest that we should decide this issue in the case before us, I suggested supra “that the standard of proof and the requirement of admissible evidence we established in Myers needs to be revisited in an appropriate case.” To the extent that the concurrence suggests it is inappropriate to recognize that our present interpretation of the law governing probable cause hearings is proving to be dysfunctional because it results in criminal defendants being denied the opportunity to have a timely judicial determination whether there is probable cause to believe them guilty of a crime, I disagree, especially where, as here, the issue is likely to continue to elude review unless someone on the court expresses a willingness to revisit our decision in Myers. Even with such a willingness expressed, the issue is not easily presented on appeal. In the rare case where a defendant is granted a probable cause hearing, it would be unlikely that a defendant would claim on appeal that the directed verdict standard is too demanding a standard of probable cause and that the traditional probable cause standard is more appropriate. A prosecutor arguably could challenge the standard in the unusual case where a probable cause hearing is conducted and no probable cause is found under the Myers standard, but why would her office bring such an appeal if it may foreseeably result in more (and more timely) probable cause hearings, albeit under a traditional probable cause standard? Because a judicial fix of the dysfunction may be unlikely, the Legislature may need to step in to make the repair, as it did in New York State. See Staff Comment, Proposed New York Criminal Procedure Law § 90.60, at 137-138 (1967), now codified at N.Y. *113Crim. Proc. Law § 180.60 (McKinney 1975) (discussing New York’s legislative shift from “prima facie case” standard to less-demanding “reasonable cause” standard).